              Case 2:17-cr-00106-MCE Document 69 Filed 12/08/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-00106-MCE

12                                Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
                                                        IN GOVERNMENT’S NOTICE
13                          v.

14   GURPREET SINGH,

15                                Defendant.

16

17

18          Pursuant to Local Rule 141(b) and based upon the representations contained in the government’s
19 Request to Seal, IT IS HEREBY ORDERED that the four-page document filed by the government

20 pertaining to defendant Gurpreet Singh and the government’s Request to Seal shall be SEALED until

21 further order of this Court.

22          It is further ordered that access to the sealed documents shall be limited to the government and
23 counsel for the defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26 the government’s request, sealing the government’s motion serves a compelling interest. The Court

27 further finds that, in the absence of closure, the compelling interests identified by the government

28 ///


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
              Case 2:17-cr-00106-MCE Document 69 Filed 12/08/20 Page 2 of 2

 1 would be harmed. In light of the public filing of its request to seal, the Court further finds that there are

 2 no additional alternatives to sealing the government’s motion that would adequately protect the

 3 compelling interests identified by the government.

 4          IT IS SO ORDERED.

 5

 6 Dated: December 7, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN             2
30    GOVERNMENT’S NOTICE
